DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Response to Amendment
1. This office action is in response to communications filed 4/21/2021 Claims 1, 3, 9 and 12 are amended. Claims 2, 4, 5, 6, 7, 8, 10, 11, 13, 14, 15, 16, 17, 18, 19 and 20 are original. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

1. 	Claims 1, 2, 4-13, 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application 2020/0015918, Pauuavula et al. (hereinafter Payyavula) in view of U.S. Patent Application 2020/0093367, Dorey et al. (hereinafter Dorey).

2. 	Regarding Claim 1, Payyavula discloses A method (Fig. 3, 100; [0034], [0035], [0039]) for disengaging (Fig. 3, step 114: exit the following mode) a surgical instrument (Fig. 1, 14; [0022]) of a surgical robotic system (Fig. 1, 12; [0021]), the method (100) comprising:
 	receiving a gaze input (Fig. 3, receiving a gaze from tracker 32 is an implicit step before steps 102 or 112) from an eye tracker (Fig. 1, 32; [0035]) that tracks a gaze of a user relative to a display (Fig. 1, 26; [0035]) associated with the surgical robotic system (12);
 	determining (Fig. 3, step 102/112; [0035]), by one or more processors ([0034]) communicatively coupled to the eye tracker (32), whether the gaze input indicates the gaze of the user is outside or inside ([0041],  determine whether the operator's view is directed toward the display region 174.)  of the display (26);
 	in response to determining the gaze input indicates the gaze of the user is outside of the display (Fig. 3, step 114; [0047]), determining an amount of time ([0047]: predefined threshold period) the gaze of the user is outside ([0047]) of the display (26), and wherein the processor is operable to independently evaluate a gaze of each eye to determine whether the gaze input indicates the gaze of the user is outside or inside of the display;
 	in response to determining the gaze of the user is outside ([0047])  of the display (26) for less than a maximum amount of time (predefined threshold period), pause [0047], temporary clutched state) the surgical robotic system (12) from a teleoperation mode ([0047], following mode) such that a user interface device (Fig. 1, 18) of the surgical robotic system is prevented ([0047], the controllers 18 does not cause movement of the instruments in the patient anatomy while the operator is looking away) from controlling the surgical instrument (14) until ([0047],the system exists the temporary clutched state and resumes full following mode when the operator’s direction of view has returned) a gaze input indicating the gaze of the user is inside of the display (26) is received;  and 
 	in response to determining the gaze of the user is outside ([0047]) of the display (26) for more than ([0047], exceeds) the maximum amount of time (predefined threshold period), disengage ([0047], the system may terminate following mode so that movement of the controllers 18 no longer causes movement of the instruments) the surgical robotic system (12) from the teleoperation mode (following mode) such that the user interface device (18) is prevented from controlling the surgical instrument (14) until ([0047], to return to the following mode after termination, the operator may re-engage with an activation gesture) an active engagement input ([0047], activation gesture) is received.
 	However, Payyavual does not explicitly disclose wherein the processor is operable to independently evaluate a gaze of each eye;
 	Dory teaches wherein the processor is operable to independently evaluate a gaze of each eye ([0018], separate eye-tracking sensors are provided, one for each eye, and thus the processor 102 can independently determine the gaze direction of each eye)
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the spatial tracking system 32 as taught in Payyavual to independently determine the gaze direction of each eye as taught in Dory for the purposes of optimizing safety mechanism to prevent movement of instruments within the patient anatomy when the operator looks away from the display region (Payyavual [0041]).


 	Regarding Claim 2, Payyavula in view of Dorey discloses The method of claim 1 wherein determining the gaze input indicates the gaze of the user is outside of the display comprises:
 	receiving a valid gaze input indicating that a gaze for both eyes of the user are detected by the eye tracker ([0050], operator's view vector intersects the display plane far away from the display region ); and
 	determining a distance between the gaze for both eyes is outside of a maximum distance associated with a size of the display ([0050], the transition out of following mode may occur after a longer period of time if the view vector intersects the display plane at a location just barely outside of the display region).

4. 	Regarding Claim 4, Payyavula in view of Dorey discloses The method of claim 1 wherein determining the gaze input indicates the gaze of the user is outside of the display comprises:
 	receiving a head location input from a head tracker associated with the surgical robotic system (Fig. 6; [0033], tracking system may include a camera or other sensor coupled to the surgeon's head which tracks the motion of the surgeon's head and/or eyes relative to static or movable markers with known positions in the surgical environment); and
 	determining, based on the head location input, a nose of the user is not facing the display or a face of the user is undetectable (Fig. 6; [0033], [0038], natural markers 158-164 corresponding to natural portions of the head of operator 150).

5. 	Regarding Claim 5, Payyavula in view of Dorey discloses The method of claim 1 wherein determining the gaze of the user is inside the display comprises:
 	receiving a valid gaze input indicating that a gaze of at least one eye of the user is detected by the eye tracker (Fig. 9; [0041], If the operator's view is within the display region 174, then the operator following mode may be initiated at process 110, allowing the operator's movement of the controllers 18 to translate into movement of the instrument 14); and
 	determining a location of the gaze is within the display (Fig. 9; [0041], the determination of the operator's view may be made by computing whether a view angle 180 (FIG. 7) is within permitted bounds of the display region 174 or the display field 176.  ).

6. 	Regarding Claim 6, Payyavula in view of Dorey discloses The method of claim 1 further comprising:
 	receiving a movement input from the user interface device (Fig. 1, 18) of the surgical robotic system (Fig. 1, 14; [0022]); and
 	in response to receiving the movement input when the surgical robotic system is paused, disengage the surgical robotic system ([0047], movement of the controllers 18 no longer causes movement of the instruments in the patient anatomy while the operator is looking away).

7. 	Regarding Claim 7, Payyavula in view of Dorey discloses The method of claim 1 wherein the active engagement input indicates a user is facing the display, a surgical chair is in a particular orientation, or the user interface devices is in a particular orientation ([0043], the operator forming a matching grip in which the controller 18 is moved to match the configuration of the instrument 14 visible in the endoscopic image on the display system 26).

8. 	Regarding Claim 8, Payyavula in view of Dorey discloses The method of claim 1 wherein the maximum amount of time is more than 100 milliseconds ([0047], predefined threshold period of time (e.g. 500 milliseconds)).

Regarding Claim 9, Payyavula discloses A surgical robotic system (Fig. 1, 12; [0021]), comprising: 
 	a surgical instrument (Fig. 1, 14; [0022]);
 	a user console (Fig. 1, 30; [0027]) comprising a display (Fig. 1, 26; [0024], [0027]), an eye tracker (Fig. 1, 32; [0032]) for tracking a gaze ([0032]) of a user with respect to the display (26), and a user interface device (Fig. 1, 16; [0022]); and
 	one or more processors ([0027], [0034]) communicatively coupled to the surgical instrument (14) and the user console (30), the processors configured to:
 	receive a gaze input (fig. 3, step 112: monitor operator’s view; [0046]) from the eye tracker (32);
 	determine whether the gaze of the user is outside ([0046], to determine whether the operator’s direction of view moves away from the display region 174) or inside of the display (26) based on the gaze input, wherein determining the gaze of each eye to determine whether the gaze input indicates the gaze of user is outside or inside of the display; and
 	pause {0047], enter a temporary clutched state) and/or disengage ([0047], terminate following mode) the surgical robotic system (12) from a teleoperation mode ([0047], following mode) when the user gaze is outside the display (26) such that the user interface device (16) is prevented ([0047], movement of the controllers 18 no longer causes movement of the instruments in the patient) from controlling the surgical instrument (14).
 	However, Payyavual does not explicitly disclose determining the gaze of each eye 
 	Dory teaches determining the gaze of each eye ([0018], separate eye-tracking sensors are provided, one for each eye, and thus the processor 102 can independently determine the gaze direction of each eye)
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the spatial tracking system 32 as taught in Payyavual to independently determine the gaze direction of each eye as taught in Dory for the purposes of optimizing safety mechanism to prevent movement of instruments within the patient anatomy when the operator looks away from the display region (Payyavual [0041]).

10. 	Regarding Claim 10, Payyavula in view of Dorey discloses The surgical robotic system of claim 9 wherein the display is an open display comprising a screen (Fig. 1) and a frame surrounding the screen (Fig. 9) .

11. 	Regarding Claim 11, Payyavula in view of Dorey discloses The surgical robotic system of claim 9 wherein the user interface device is a portable handheld user input device that is mechanically ungrounded with respect to the user console (Fig. 2; [0025], includes a pedal control device 24. The operator hand controllers 18 and the pedal control may be located at the side of the patient P ).

12. 	Regarding Claim 12, Payyavula in view of Dorey discloses The surgical robotic system of claim 9 further comprising a head tracker, and wherein determining whether the gaze of the user is outside or inside the display is further based on a head location input from the head tracker (Figs. 4 and 5; [0017], [0036]).

13. 	Regarding Claim 13, Payyavula in view of Dorey discloses The surgical robotic system of claim 9 wherein the gaze of the user is determined to be outside of the display when a gaze for both eyes of the user are detected by the eye tracker ([0050], the transition out of following mode may occur after a longer period of time if the view vector intersects the display plane at a location just barely outside of the display region); and
 	a distance between the gaze for both eyes is outside of a maximum distance associated with a size of the display ([0050], operator's view vector intersects the display plane far away from the display region).

14. 	Regarding Claim 15, Payyavula in view of Dorey discloses The surgical robotic system of claim 9 wherein the gaze of the user is determined to be outside of the display when a head location input from a head tracker associated with the surgical robotic system indicates a nose of the user is not facing the display or a face of the user is undetectable (Fig. 6; [0033], The movement of the surgeon's (or other personnel's) head and/or eyes may be tracked [0038], operator's nose ).

15. 	Regarding Claim 16, Payyavula in view of Dorey discloses The surgical robotic system of claim 9 wherein the gaze of the user is determined to be inside the display when a gaze of at least one eye of the user is detected by the eye tracker (Fig. 9; [0041], At the process 102, to determine whether the operator's view is directed toward the display region 174); and 
 	a location of the gaze is within the display (Fig. 9; [0041], location of the intersection point 178).

16. 	Regarding Claim 17, Payyavula in view of Dorey discloses The surgical robotic system of claim 9 further comprising a user interface device motion sensor, and wherein the surgical robotic system is paused and/or disengaged from a teleoperation mode when a motion of the user interface device greater than a maximum translation is detected (Fig. 9; [0041], the determination of the operator's view may be made by computing whether a view angle 180 (FIG. 7) is within permitted bounds of the display region 174 or the display field 176.  ).

17. 	Regarding Claim 18, Payyavula in view of Dorey discloses The surgical robotic system of claim 9 wherein in response to determining the gaze of the user is outside of the display for less than a maximum amount of time, the surgical robotic system is paused from a teleoperation mode such that a user interface device of the surgical robotic system is prevented from controlling the surgical instrument until a gaze input indicating the gaze of the user is inside of the display is received ([0047], if the operator glances away from the display region for less than the predefined threshold period of time (e.g., 500 milliseconds), the system may enter a temporary clutched state in which movement of the controllers 18 does not cause movement of the instruments in the patient anatomy while the operator is looking away. ).

18. 	Regarding Claim 19, Payyavula in view of Dorey discloses The surgical robotic system of claim 18 wherein the maximum amount of time is more than 100 milliseconds ([0047], predefined threshold period of time (e.g. 500 milliseconds)).

19. 	Regarding Claim 20, Payyavula in view of Dorey discloses The surgical robotic system of claim 9 wherein in response to determining the gaze of the user is outside of the display for more than a maximum amount of time, the surgical robotic system is disengaged from the teleoperation mode such that the user interface device is prevented from controlling the surgical instrument until an active engagement input is received ([0047], if the operator glances away from the display region for less than the predefined threshold period of time (e.g., 500 milliseconds), the system may enter a temporary clutched state in which movement of the controllers 18 does not cause movement of the instruments in the patient anatomy while the operator is looking away.).


Allowable Subject Matter
Claims 3 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMER KHALID whose telephone number is (571)270-5997.  The examiner can normally be reached on Monday- Friday 9am-7pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on (571) 272-7353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OMER KHALID/Examiner, Art Unit 2422                                                                                                                                                                                                        
/JOHN W MILLER/Supervisory Patent Examiner, Art Unit 2422